PELHAM, J.
The court was in error admitting evidence of beer having been found in a building with *171which the defendant was not shown to have had any connection, and in refusing to instruct the jury at the written request of the defendant that it could not consider this testimony if they believed the defendant had no connection with the said building in which the beer was found. See the case of Will Cravey v. State, infra, 64 South. 756, decided by this court at the present term. For the errors pointed out, the judgment of the lower court must be reversed.
Reversed and remanded.